Title: To James Madison from Edgar Macon, 18 April 1823
From: Macon, Edgar
To: Madison, James


        
          Dear Uncle
          April 18th. 1823
        
        The money you put into my hands to meet and adjust the claims of Mr Mackay, I have returned in consequence of my not finding that gentleman at Orange Court House, as I expected, he having left it the evening before I saw you. I have written to Mr. J. S. Barbour, as I informed you I intended, and if he is not lost to all feeling of sensibility and moral rectitude, I am in hopes he will transmit me, your demands, at the Madison election. I send you a letter from Mr. J. B. dated the 23d Ulto. which you will please to preserve, this letter I immediately answered and informed Mr. B. he was at liberty to deduct his fee. With respect I am your affectionate nephew
        
          Edgar Macon
        
      